892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth D. OWSICHEK, Lorane Owsichek, individually anddba/Fishing Unlimited, Inc., Plaintiffs-Appellants,v.Keith MCCARTNEY, individually and special agent of the U.S.Fish & Wildlife Service, Department of the Interior, JamesHogue, individually and as special agent for the U.S. Fishand Wildlife Service, Department of Interior, Walter Soroka,individually and as special agent for the U.S. Fish andWildlife Service, Department of Interior, Larry Hood,individually and as special agent for the U.S. Fish andWildlife Service, Department of Interior, John Does, I-XV,agents and/or employees of USA and Department of Interior ofUSA and/or U.S. Fish & Wildlife Service, National ParkService, State of Alaska, Roger Contour, individually and asformer Director of the National Park Service, U.S.Department of Interior for Alaska, Kathleen McQuire,individually and as Assistant Attorney General for the Stateof Alaska, et al., Defendants-Appellees.
No. 88-3977.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 1, 1989.*Decided Dec. 14, 1989.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Having provided plaintiffs considerable guidance and ample time to submit an adequate complaint, the district court did not abuse its discretion by dismissing with prejudice plaintiffs' amended complaint for failure to comply with Fed.R.Civ.P. 8(a), (e)(1).   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.1981).   Plaintiffs' motions for oral argument, for enlargement of time to designate the record and to augment the record are denied;  no FRAP 46(c) sanctions will be imposed.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3